Case 1:17-cv-00462-TBD Document 191 Filed 11/05/19 Page 1 of 4 PageID #: 3069



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

BAYER INTELLECTUAL PROPERTY                         )
GMBH, BAYER AG and                                  )
JANSSEN PHARMACEUTICALS, INC.,                      )
                                                    )
                      Plaintiffs,                   )
                                                    )
               v.                                   ) C.A. No. 17-462 (TBD)
                                                    ) CONSOLIDATED
TARO PHARMACEUTICAL INDUSTRIES                      )
LTD., et al.,                                       )
                                                    )
                      Defendants.                   )

                           CONSENT JUDGMENT AND ORDER

       WHEREAS Civil Action No. 17-462 (TBD) has been brought by Plaintiffs Bayer

Intellectual Property GmbH, Bayer AG, and Janssen Pharmaceuticals, Inc. (collectively,

“Plaintiffs”) against Defendant Breckenridge Pharmaceutical, Inc. (“Breckenridge”) alleging

infringement of United States Patent No. 9,539,218 (“the ’218 patent”);

       WHEREAS Janssen currently markets in the United States pursuant to New Drug

Application No. 22406 10 mg, 15 mg, and 20 mg tablets containing rivaroxaban under the trade

name XARELTO® (the “Xarelto Products”);

       WHEREAS Breckenridge filed or caused to be filed Abbreviated New Drug Application

(“ANDA”) No. 208220 (the “Breckenridge ANDA”) containing a “paragraph IV certification”

with respect to the ’218 patent and seeking FDA approval to make, sell, offer for sale, use and/or

import in or for the United States products asserted to be bioequivalent to the Xarelto® Products,

as described in the Breckenridge’s ANDA (the “Breckenridge ANDA Products”)

       WHEREAS Breckenridge admits that the asserted claims of the ’218 patent are valid and

enforceable;
Case 1:17-cv-00462-TBD Document 191 Filed 11/05/19 Page 2 of 4 PageID #: 3070



       WHEREAS Breckenridge admits that the submission of the Breckenridge ANDA to the

FDA for the purpose of obtaining regulatory approval to engage in the commercial manufacture,

use and/or sale of the Breckenridge ANDA Products within the United States prior to the

expiration of the ’218 patent was a technical act of patent infringement with respect to the

asserted claims of the ’218 patent;

       WHEREAS Plaintiffs and Breckenridge have resolved this litigation for good cause and

valuable consideration recognized by Plaintiffs and Breckenridge;

       WHEREAS Plaintiffs and Breckenridge respectfully request that the Court terminate the

pending litigation as between Plaintiffs and Breckenridge by the entry of this Judgment and

Order; and

       WHEREAS Plaintiffs and Breckenridge now consent to this Judgment and Order.

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

       1.      This Court has jurisdiction over Plaintiffs and Breckenridge and the subject

matter of this action.

       2.      The submission of the Breckenridge ANDA to the FDA for the purpose of

obtaining regulatory approval to engage in the commercial manufacture, use, sale, offer for sale,

and/or importation of the Breckenridge ANDA Products within the United States prior to the

expiration of the ’218 patent was a technical act of patent infringement with respect to the claims

of the ’218 patent under 35 U.S.C. §271(e)(2)(A).

       3.      The asserted claims of the ’218 patent are valid and enforceable.

       4.      Breckenridge’s manufacture, use, sale, offer for sale, and/or importation of the

Breckenridge ANDA Products in the United States would constitute infringement of the asserted

claims of the ’218 patent absent authorization by Plaintiffs.




                                                 2
Case 1:17-cv-00462-TBD Document 191 Filed 11/05/19 Page 3 of 4 PageID #: 3071



       5.      Breckenridge and its affiliates are hereby enjoined from manufacturing, using,

offering for sale, selling in the United States, or importing into the United States, the

Breckenridge ANDA Products during the term of the ’218 patent, including any patent term

extensions and/or patent term adjustments and during the period of any associated pediatric

exclusivity, other than as authorized by Plaintiffs.

       6.      Neither this Judgment and Order nor the entry of this Judgment and Order may be

asserted by Plaintiffs against Breckenridge or any of its affiliates, and shall have no preclusive

effect whatsoever, in any cause of action, litigation or proceeding with respect to any product

other than the Breckenridge ANDA Products in the United States or with respect to any patent

other than the ’218 patent.

       7.      All affirmative defenses, claims and counterclaims, which have been or could

have been raised by Plaintiffs against Breckenridge and its affiliates, or by Breckenridge and its

affiliates against Plaintiffs, in this action solely with respect to the Breckenridge ANDA Products

and the ’218 patent are hereby dismissed with prejudice.

       8.      Plaintiffs and Breckenridge shall bear their own fees and costs in connection with

this action, including attorneys’ fees.

       9.      Plaintiffs and Breckenridge waive all right to appeal or otherwise move for relief

from this Judgment and Order.

       10.     This Court shall retain jurisdiction of this action and over Plaintiffs and

Breckenridge for purposes of enforcement of the provisions of this Judgment and Order.




                                                  3
Case 1:17-cv-00462-TBD Document 191 Filed 11/05/19 Page 4 of 4 PageID #: 3072



MORRIS, NICHOLS, ARSHT & TUNNELL LLP              PHILLIPS GOLDMAN MCLAUGHLIN & HALL, P.A.

/s/ Derek J. Fahnestock                           /s/ Megan C. Haney
Jack B. Blumenfeld (#1014)                        John C. Phillips, Jr. (#110)
Rodger D. Smith II (#3778)                        Megan C. Haney (#5016)
Derek J. Fahnestock (#4705)                       1200 North Broom Street
1201 North Market Street                          Wilmington, DE 19806
P.O. Box 1347                                     (302) 655-4200
Wilmington, DE 19899                              jcp@pgmhlaw.com
(302) 658-9200                                    mch@pgmhaw.com
jblumenfeld@mnat.com
rsmith@mnat.com                                   Attorneys for Defendant Breckenridge
dfahnestock@mnat.com                              Pharmaceutical Inc.

Attorneys for Plaintiffs Bayer Intellectual
Property GmbH, Bayer Pharma AG, and
Janssen Pharmaceuticals, Inc.

November 5, 2019



       IT IS SO ORDERED this _____day of ______________2019



                                              HONORABLE TIMOTHY B. DYK
                                              UNITED STATES CIRCUIT JUDGE




                                              4
